Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 09/15/2020 is acknowledged.
3.	Claims 51-56, 58-63, 85-89 and 91-136 are pending and under consideration.
4.	Applicant’s IDS document filed on 04/10/2020 has been considered.
5.	Claim 91 is objected to because of the following informalities:  
Claim 91 is dependent upon cancelled claim 90.  
Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 61, 86-88, 91, 96 and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 61 and 100 recite “an anti-ICOS antibody” but instead should recite “the anti-ICOS antibody” for proper antecedent basis.  
	Claim 86 recites “the antibody.” in line 3, but should recite “the anti-PD1 antibody.” for proper antecedent basis. 
	Claims 87-88 recite “wherein at least one cytokine” in line 1, but should recite “wherein the at least one cytokine” for proper antecedent basis.  

	Claim 96 recites “wherein tumor size is decreased” but there is insufficient antecedent basis for this limitation in the claim.  Claim 85 upon which claim 96 depends does not recite a tumor or a subject having a tumor.  
	Correction is required.  
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	 Claims 54, 62-63, 94, 101-102 and 113-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of administering an anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 21-23 and 25-27 to a human patient the specification does not reasonably provide enablement for: a method of administering an anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 21-23 and 25-27 to a human patient to enhance an immune response or a method of administering an anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 21-23 and 25-27 and a cancer vaccine including a DNA vaccine, an engineered virus vaccine, an engineered tumor cell vaccine or a cancer vaccine developed using neoantigens to a human patient.  The 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
          Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention. The specification disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without an undue amount of experimentation. 
	The specification is not enabled for administering the recited antibodies to “enhance” an immune response.  This recitation reads on any positive or negative immune response.  For example, an increase in IL-2 and a decrease in IL-2 are both immune responses encompassed by the claim recitations which can be enhanced.  The administration of the antibody is not enabled for the enhancement of both and increase and a decrease in IL-2.  The same can be said for any other immune response encompassed, but especially for the other recited immune responses: increasing/decreasing activation of T cells; increasing/decreasing tumor size; and increasing/decreasing IFN-γ.   The claims are not enabled for enhancement of the genus of any immune response.  

The reference teaches what are encompassed by cancer vaccines: “The aim of therapeutic cancer vaccines is to stimulate the patient’s adaptive immune system against specific tumour antigens to regain control over tumour growth, induce regression of established tumours and eradicate minimal residual disease. The basic principles needed for successful therapeutic vaccination against tumours include delivery of large amounts of a high-quality antigen to DCs, optimal DC activation, induction of strong and sustained CD4+ T helper cell and cytotoxic T lymphocyte (CTL) responses, infiltration of the TME and durability and maintenance of response. This may be accomplished by several methods, such as reversal of tumour-induced immune exhaustion by immune checkpoint inhibitors, activation of DCs and effector T cells by 
The reference teaches the success of cancer vaccines in the art: “Despite the FDA approval of a DC-focused cell-based vaccine, sipuleucel-T, more than 10 years ago11, no other therapeutic cancer vaccine has been approved. It is now appreciated that tumour cell intrinsic resistance and local or systemic immunosuppressive (extrinsic) mechanisms substantially compromise the efficacy of cancer vaccines. The implementation of immunotherapies such as immune checkpoint inhibition (ICI) — for example, anti-CTLA-4, anti-PD1 and anti-PDL1 antibodies — to overcome resistance has effectively changed cancer care, substantially increasing response rates and even leading to potential cures. Therapeutic cancer vaccines are re-emerging as approaches to increase response rates and survival, especially in combination with ICI. Immunotherapy for cancer was initially simply thought to be a matter of replenishing the host with tumour-reactive T cells. This led to a general disappointment in cancer vaccines after it was found that treatment with sipuleucel-T conferred only a small survival advantage in patients with prostate cancer. Moreover, a series of large phase III cancer vaccine studies in advanced disease reported negative outcomes. In hindsight, the complex set of host, tumour and 
 As such one of ordinary skill in the art would be required to perform undue experimentation to make and use the genus of cancer vaccines including a DNA vaccine, an engineered virus vaccine, an engineered tumor cell vaccine or a cancer vaccine developed using neoantigens encompassed in the recited treatment methods given that there are no currently effective cancer vaccines as of 2021. 
The specification does not adequately teach how to effectively treat cancer by administrating a cancer vaccine.  Substantiating evidence may be in the form of animal tests, which constitute recognized screening procedures with clear relevance to efficacy in humans. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
10.	Claims 62-63 and 101-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of : a method of administering an anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 21-23 and 25-27 to a human patient 
Applicant is not in possession of: a method of administering an anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 21-23 and 25-27 and a cancer vaccine including a DNA vaccine, an engineered virus vaccine, an engineered tumor cell vaccine or a cancer vaccine developed using neoantigens to a human patient.
The state of the art teaches that the structure of a cancer vaccine including a DNA vaccine, an engineered virus vaccine, an engineered tumor cell vaccine or a cancer vaccine developed using neoantigens cannot be predicted.  The art of Saxena et al. shows that as of 2021 there are no effective cancer vaccines, much less a cancer vaccine that is a DNA vaccine, an engineered virus vaccine, an engineered tumor cell vaccine or a cancer vaccine developed using neoantigens.  
a correlation between the structure of the cancer vaccine, DNA vaccine, engineered virus vaccine, engineered tumor cell vaccine or cancer vaccine developed using neoantigens  and the function of being a cancer vaccine.  Without a correlation between structure and function, the genus of compounds that are cancer vaccines have not been adequately described.  
The skilled artisan cannot envision all the cancer vaccine possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  ¶1”Written Description” Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 20001, see especially page 1106 3rd column).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath  University of California v. Eli Lilly and Co. 43 USPQ2d 1398.
11.	Claims 51-53, 55-60, 64-85, 89-90, 92-93, 95, 97-99, 103-112 and 119-136 appear to be in condition for allowance. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
October 23, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644